Mr. Justice Thomas delivered the opinion of the court: Claimants are architects and reside in the city of Chicago. On the 19th day of April, 1920, they entered into a contract with the State of Illinois to perform the necessary architectural services in the construction of the Research and Educational Hospital in Cook county. For these services they were to receive 4% of the contract price of the cost of the buildings. It is agreed between counsel for claimants and the Attorney General that the total contracts for the buildings aggregated the sum of $2,189,303.35, upon which claimants were entitled to a fee of 4% amounting to $87,572.13; that payments have been made to claimants aggregating the sum of $70,221.38, leaving a balance due them of $17,350.75. The appropriation for the construction of the buildings having lapsed before the total amount due claimants could be determined it became necessary for them to present their claim for the balance due them to this court for adjudication. The Attorney General admits that claimants have proven their contract and performed the services under it, and there appears to be no reason why the amount due them should not be allowed. The court therefore awards to claimants the sum of $17,350.75..